Name: Commission Regulation (EC) No 1402/97 of 22 July 1997 amending Regulation (EEC) No 3461/85 on the organization of campaigns to promote the consumption of grape juice
 Type: Regulation
 Subject Matter: consumption;  plant product;  beverages and sugar;  marketing
 Date Published: nan

 Avis juridique important|31997R1402Commission Regulation (EC) No 1402/97 of 22 July 1997 amending Regulation (EEC) No 3461/85 on the organization of campaigns to promote the consumption of grape juice Official Journal L 194 , 23/07/1997 P. 0001 - 0001COMMISSION REGULATION (EC) No 1402/97 of 22 July 1997 amending Regulation (EEC) No 3461/85 on the organization of campaigns to promote the consumption of grape juiceTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EC) No 536/97 (2), and in particular Article 46 (4) thereof,Whereas Commission Regulation (EEC) No 3461/85 (3), as last amended by Regulation (EC) No 1646/96 (4), lays down rules for the organization of campaigns to promote the consumption of grape juice;Whereas Article 1 of Regulation (EEC) No 3461/85 provides that campaigns to promote the consumption of grape juice may be carried out only up to the 1996/97 wine year; whereas it is necessary to amend that Regulation since Article 46 (4) of Regulation (EEC) No 822/87 provides for the continuation of these campaigns up to 1997/98;Whereas, to make the procedure for designating bodies to carry out the campaigns more competitive, provision should be made for these bodies to be designated after an invitation to tender;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 3461/85 is hereby amended as follows:1. in article 1 (1), '1996/97` is replaced by '1997/98`;2. Article 2 (2) is replaced by the following:'2. Each of the Member States concerned, after appointing the body competent to conclude the contract, shall designate the body referred to in paragraph 1 after an invitation to tender and on the basis of the programmes submitted, after consulting the professional bodies most representative of the production and/or marketing of grape juice. It shall submit to the Commission within four months following the determination of the Member State in which the campaigns are to be carried out, as provided for in Article 1 (2), the programmes prepared by that body together with a reasoned opinion on their compliance with the conditions set out in Article 3 and on their effects on consumption trends.`Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 July 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 84, 27. 3. 1987, p. 1.(2) OJ No L 83, 25. 3. 1997, p. 5.(3) OJ No L 332, 10. 12. 1985, p. 22.(4) OJ No L 207, 17. 8. 1996, p. 5.